Case 19-14296   Doc 37   Filed 02/18/20 Entered 02/18/20 10:45:36   Desc Main
                           Document     Page 1 of 6
Case 19-14296   Doc 37   Filed 02/18/20 Entered 02/18/20 10:45:36   Desc Main
                           Document     Page 2 of 6
Case 19-14296   Doc 37   Filed 02/18/20 Entered 02/18/20 10:45:36   Desc Main
                           Document     Page 3 of 6
Case 19-14296   Doc 37   Filed 02/18/20 Entered 02/18/20 10:45:36   Desc Main
                           Document     Page 4 of 6
Case 19-14296   Doc 37   Filed 02/18/20 Entered 02/18/20 10:45:36   Desc Main
                           Document     Page 5 of 6
Case 19-14296   Doc 37   Filed 02/18/20 Entered 02/18/20 10:45:36   Desc Main
                           Document     Page 6 of 6
